

116 HR 3154 IH: Building on Reemployment Improvements to Deliver Good Employment (BRIDGE) for Workers Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3154IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. LaHood (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo extend reemployment services and eligibility assessments to all claimants for unemployment benefits, and for other purposes.1.Short titleThis Act may be cited as the Building on Reemployment Improvements to Deliver Good Employment (BRIDGE) for Workers Act.2.Eligibility for reemployment services(a)CARES Act(1)Pandemic Unemployment AssistanceSection 2102 of the Cares Act (Public Law 116–136) is amended by adding at the end the following:(i)Eligibility for reemployment servicesPandemic unemployment assistance under this section shall be treated as unemployment compensation for the purposes of section 306 of the Social Security Act (42 U.S.C. 506)..(2)Pandemic Emergency Unemployment CompensationSection 2107 of the Cares Act (Public Law 116–136) is amended by adding at the end the following:(h)Eligibility for reemployment servicesPandemic emergency unemployment compensation under this section shall be treated as unemployment compensation for the purposes of section 306 of the Social Security Act (42 U.S.C. 506)..(b)Social Security ActSection 306(a) of the Social Security Act (42 U.S.C. 506(a)) is amended—(1)by striking individuals referred to reemployment services as described in section 303(j) and inserting claimants for unemployment compensation, including claimants referred to reemployment services as described in section 303(j),; and(2)by striking such individuals and inserting such claimants.